Judgment, Supreme Court, New York County, rendered on January 25, 1972, convicting defendant, upon his guilty plea, of robbery, first degree, coercion first degree and endangering the welfare of a child and sentencing him to a minimum of two and a maximum- of six years in prison, unanimously modified, on the law and the facts, so as to reduce the robbery first degree conviction to robbery third degree and, as so modified, the judgment is affirmed. The record establishes that defendant at one point at the taking of the plea, admitted using a knife during the commission of the robbery. However, when requested by the court to give his version of what he had done, he denied using a knife or any other weapon. Defendant has not raised this issue on appeal. The possible discrepancy was brought to our attention by the District Attorney. It is clear that defendant suffered no prejudice since both the prosecutor and the court agreed that he would be sentenced as though he had pied guilty to a class D felony. In point of fact he received a shorter sentence than the maximum under a class D felony conviction. Under the circumstances we deem it appropriate to modify the judgment. (See former Code Grim. Pro., § 543; CPL 470.20.) Concur— Stevens, P. J., McGivern, Nunez, Kupferman and Lane, JJ.